Gilchrist, C. J.
By the clear provisions of the act of incorporation, the time for bringing the action to recover the loss upon this policy was limited to the October term, 1845; that being the next term in the county of Hills-borough occurring more than sixty days after the alleged loss. The action was not in fact brought till August 1, 1846, and must fail for that cause, if nothing be shown to extend the period limited, or to excuse the delay of the plaintiff to bring his action. All that is attempted to be done by the plaintiff in this particular is to show that at various times there were negotiations between the parties with a view to referring to arbitrators the matters in dispute between them. It does not, however, appear that they ever expressly agreed together to suspend legal remedies, to await the issue of these negotiations; and no such agreement is necessarily involved or implied in these negotiations, because they interposed no obstruction whatever to bringing the suit.
This is not a case in which the operation of the statute of limitations is delayed by the fraud of the defendant in concealing the cause of action, nor is it analogous to such a case. Nor do the defendants appear to have done anything to mislead the plaintiff*. That party appears to have trusted to the results of the negotiations in which he was engaged, too long, and until his right to légal remedies has been lost by the remediless lapse of time. There must, therefore, according to the agreement of the parties, be

Judgment for the defendants.